Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 9-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Auweter (US 20030177943) in view of Henglein (US 20090264575).
	Regarding Claims 1 and 9, Auweter teaches a method of making pigments, comprising: forming a first slurry including a first solvent, a substrate, and a polymer (Example 5, THF, polycarbonate and Primacor 59801, and Pigment Blue); forming a functional solvent including a second solvent and a functional component (Example 5, water and fluorosurfactant); and combining the first slurry and the functional solvent so that the substrate is encapsulated by the polymer to form a first coating (Example 5, abstract).
	Auweter does not explicitly teach the first slurry including a colorant wherein the first coating comprises the polymer and the colorant; however, Henglein teaches polymer coating pigment particles wherein the polymer coating includes a colorant additive dye or pigment (Henglein, Claims 1, 4-5, 35, and 37).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Auweter to include a colorant additive in the coating solution and coating, as suggested in Henglein, in order to obtain a resultant pigment particle having a desired color for the end use application.
	Regarding Claim 2, Auweter teaches the polymer provided as a solution of the polymer in a first solvent selected depending on the solubility of the polymer used ([0010-0013]). 
	Regarding Claim 3, Auweter teaches acetates, acetones, ketones, glycol, glycol derivatives, alcohols, esters, and heterocyclic solvents ([0013]).
	Regarding Claim 7, Auweter teaches wherein the polymer includes polystyrene, polyvinyl acetate, polymethyl methacrylate, and mixtures thereof ([0119]).
	Regarding Claim 10. Auweter teaches the polymer is insoluble in the water ([0010]).
	Regarding Claim 11, Auweter teaches the solvents are miscible ([0010]).
	Regarding Claim 12, Auweter teaches water ([0015]).
	Regarding Claim 13, Auweter teaches the functional component includes a surfactant ([0134]).
	Regarding Claims 15-16, Auweter teaches continuously mixing the aqueous phase with the solvent phase and teaches the substrate being encapsulated (Example 5, abstract).  Auweter teaches the first and second solvents being miscible ([0010]) and the polymer directly precipitates when its solubility is exceeded during the mixing of the solvents ([0097]).  Auweter does not explicitly teach in the mixing the first slurry breaking into droplets dispersed in the functional solvent or the first solvent being drawn into the functional solvent to dry the polymer into a coating; however, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of inherency has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977).  With regard to the limitation that the mixing breaks the first slurry into droplets dispersed in the functional solvent and draws the first solvent into the functional solvent, when the structure recited in the prior art is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.  In this situation, the prior art exemplifies the applicant's claimed materials and method, so the claimed function relating to mixing of the materials are present in the prior art.  Absent an objective evidentiary showing to the contrary, the addition of the physical properties to the claim language fail to provide patentable distinction over the prior art of record.
	Regarding Claim 17, Auweter teaches mixing continuously 209 grams (2+1+200+5+0.5+0.5) at a rate of 72 g/min with 2000.66 grams (0.66+2000) at a rate of 500 g/min, i.e. combining for a time of about 4 minutes.

Claim(s) 5-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auweter (US 20030177943) in view of Henglein (US 20090264575) as applied to claims 1-3, 7, 9-13, and 15-17 above, and further in view of Trummer (US 20080249209).
	Regarding Claim 5-6, Auweter teaches metal effect pigments ([0028]).  Auweter is silent as to the composition of the metal effect pigments; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine suitable compositions for the metal effect pigments.  Trummer teaches metallic effect pigments being platelet shaped aluminum or copper ([0107-0108]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the metal effect pigments of Auweter to be metallic effect pigments, as taught in Trummer, because they are known pigments in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated pigments of Auweter with a pigment as taught in Trummer.
	Regarding Claims 18-20, Auweter teaches different solvents, polymers, and colorants.  Auweter does not explicitly teach repeating the process to form a second coating; however, Trummer teaches metallic effect pigments having multiple coating layers of different compositions ([0124-0129]). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Auweter to include multiple layers, as taught in Trummer, because metallic effect pigments having multiple coating layers are known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving coated pigments of Auweter having desirable end properties with multiple layers as suggested by Trummer.
	
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Auweter (US 20030177943) in view of Henglein (US 20090264575) as applied to claims 1-3, 7, 9-13, and 15-17 above, and further in view of Corwin (Corwin, Introductory Chemistry: Concepts and Critical Thinking, Worked Example Exercise 14.1-14.11, 6th Edition, Pearson Education, 2011, pg. 1-17).
	Regarding Claim 14, Auweter teaches dissolving the surfactant in the water (Example 5).  Auweter does not explicitly teach the dissolving including agitating; however, stirring increases the rate that solvent molecules come in contact with solute (Corwin, 14.5).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Auweter to include stirring, as taught in Corwin, in order to achieve an increased rate of dissolving.  

Response to Arguments
Applicant’s arguments, see amendment, filed 6/14/2022, with respect to the previous prior art rejection(s) of have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712